On April 16, 2003, respondent appeared before the court pursuant to an order to show cause why he should not be held in contempt for failure to comply with this court’s orders of September 20, 2000, and June 26, 2001, to wit, failure to pay a $500 sanction on or before October 20, 2000, and failure to reimburse the Cincinnati Bar Association $375 for attorney fees on or before July 25, 2001. Upon consideration thereof,
IT IS ORDERED by the court that respondent, Donald L. Bailey, having failed to show cause why he should not be held in contempt for failing to comply, is hereby held in contempt.
IT IS FURTHER ORDERED that respondent shall be incarcerated in the Franklin County Jail for a period of ten days; however, jail time shall be suspended provided respondent purges himself of contempt by paying, within three days from the date of this order, a fine of $500 to the Supreme Court of Ohio; by reimbursing, within three days from the date of this order, attorney fees of $375 to the Cincinnati Bar Association; and by producing, at the office of counsel for relator within 30 days from the date of this order, the documents requested in the subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law.
The court, sua sponte, takes notice that on April 16, 2003, respondent complied with the court’s order to pay the fine of $500 to the Supreme Court of Ohio.
IT IS FURTHER ORDERED that relator, Cincinnati Bar Association, shall file a notice, within 40 days of the date of this order, informing this court whether or not respondent has reimbursed the Cincinnati Bar Association $375 for attorney fees and whether respondent has fully complied with the subpoena duces tecum.
*1547IT IS FURTHER ORDERED that should respondent, Donald L. Bailey, fail to comply with this order, he shall be incarcerated in the Franklin County Jail for a period of no less than 10 days and as long thereafter as he shall fail to purge himself of the contempt of this court.